Citation Nr: 0326145	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  03-08 398A	)	DATE
	)
	)


THE ISSUE

Whether an April 1973 decision of the Board of Veterans' 
Appeals denying service connection for residuals of a left 
ankle fracture should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).



REPRESENTATION

Moving party represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The veteran served on active duty from September 1965 to June 
1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
as an exercise of the Board's original jurisdiction under 38 
U.S.C.A. § 7111 (West 2002) pursuant to an April 2003 motion 
by the moving party alleging CUE in an April 12, 1973, 
decision wherein the Board denied service connection for 
residuals of a left ankle fracture.


FINDINGS OF FACT

1.  By an April 12, 1973, decision, the Board denied the 
veteran's claim for entitlement to service connection for 
residuals of a left ankle fracture.

2.  At the time of the April 1973 Board decision, there was 
no objective evidence of record establishing that the veteran 
had then-current residuals of an in-service left ankle 
fracture.

3.  The April 12, 1973, Board decision was supported by the 
evidence then of record, and was consistent with the 
applicable law and regulations extant at that time.


CONCLUSION OF LAW

The Board's decision of April 12, 1973, was not clearly and 
unmistakably erroneous as to the denial of entitlement to 
service connection for residuals of a left ankle fracture.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision issued by Board is final.  38 U.S.C.A. §§ 7103, 
7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2002).   
However, a final Board decision may be revised or reversed on 
the grounds of clear and unmistakable error.  38 U.S.C.A. 
§ 7111(a) (West 2002).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  Clear and 
unmistakable error does not include a change in medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision, VA's failure to fulfill the duty to 
assist, or a disagreement as to how the facts were weighed or 
evaluated.  See 38 C.F.R. § 20.1403(d); see also Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2003).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  For 
a Board decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes relevant 
documents possessed by the Department of Veterans Affairs not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b)(2).

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran, the name of the moving 
party if other than the veteran, the applicable VA file 
number, and the date of the Board decision to which the 
motion relates.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice.  38 C.F.R. 
§ 20.1404(a).  See Disabled American Veterans v. Gober, 234 
F.3d 682 (Fed. Cir. 2000).  (Federal Circuit upheld validity 
of Board CUE regulations with the exception of 38 C.F.R. 
§ 20.1404(b)).

In April 2003, the veteran submitted a motion for revision of 
the April 1973 Board decision on the basis of CUE.  The 
motion was originally submitted to the VA regional office 
(RO) in Hartford, Connecticut.  The RO informed the veteran 
that his motion was being forwarded to the Board in April 
2003.  The motion was received at the Board in April 2003.

The Board notified the veteran of receipt of his motion for 
review of the April 12, 1973 Board decision in June 2003.  
That same month, the veteran's claims folder was forwarded to 
his representative for the opportunity to submit written 
argument in support of the motion.  Written argument, along 
with a copy of 38 U.S.C. § 354 (1970) and 38 C.F.R. § 3.304 
(1973), were received in July 2003. 

The veteran claims that he was a combat veteran in Vietnam.  
He said that he was in a combat situation when he jumped out 
of a helicopter and fractured his left ankle.  He also said 
that, while in combat, medical records did not always get 
maintained and that seems to be what happened in his case.  
The veteran contended that the applicable regulation clearly 
provided that a combat veteran's statement was sufficient 
proof of an in-service injury.  He said that there was no 
evidence to the contrary at the time of the rating decision.  
Accordingly, the Board failed to properly apply the 
regulation.  

The veteran served on active duty from September 1965 to June 
1969.  His DD 214 reflects that his military specialty was as 
a helicopter mechanic.  The DD 214 indicates that he served 
one year and four months of foreign and/or sea service.  In 
addition, the veteran attended helicopter crew gunners school 
in 1967 and was designated as a qualified aerial gunner in 
the UH34D aircraft.  Further, the record shows that the 
veteran earned his combat aircrew insignia, with three 
service stars, five Air Medals, and the Combat Action Ribbon.  
His unit was awarded the Presidential Unit Citation.

The veteran submitted a claim for disability compensation 
benefits for, inter alia, residuals of a fracture of the left 
ankle, in June 1970.  The veteran contended that he suffered 
a fracture of his left ankle in service when he jumped out of 
a helicopter onto the deck of the USS Okinawa in April 1967.  
The veteran contended that his leg was in cast for some weeks 
as a result.

A review of the veteran's service medical records (SMRs) does 
not reflect any notation of a left ankle injury of any type.  
The records covered a period from September 1965 to June 
1969.  There are no entries for calendar year 1967.  However, 
an entry dated in March 1968 noted that the veteran was found 
to be physically qualified to serve as an air crewman.  
Another entry dated in April 1969 noted that the veteran was 
seen for complaints of pain in the area of the left inner 
thigh while playing football; a pulled muscle was considered 
as a possible assessment.  The veteran's June 1969 separation 
physical examination did not report any defect of the left 
ankle.

The veteran was afforded a VA orthopedic examination in 
September 1970.  He gave a history of falling out of 
helicopter and injuring his left lower extremity in April 
1967.  He told the examiner that his leg was placed in a cast 
and immobilized for approximately 10 weeks.  He was then on 
crutches for a period of time until he was returned to duty 
in August 1967.  Since that time the veteran had experienced 
an occasional swelling of the left lower extremity.  The 
veteran also noted that whenever he exerted himself, such as 
by playing football, he would notice some swelling.  The last 
time was in July 1970 and lasted approximately two weeks.  He 
had no complaints at the time of the VA examination.  

The examiner noted that there was no disturbance of gait or 
stance on physical examination.  The examiner reported that 
the left lower extremity looked exactly the same as the right 
and the measurements were the same in the thighs, legs and 
ankles.  The left ankle was noted to have a 10 percent 
deficit in dorsiflexion.  All the ranges of motion where 
described as normal.  There were no defects of the left knee 
noted.  The examiner did not order any x-rays.  The diagnosis 
was status-post fracture of the left ankle.

By rating action of October 1970, the RO denied the veteran's 
claim, finding that his SMRs were negative for any indication 
of left ankle fracture in service.  The veteran was notified 
of the rating decision in November 1970.  The letter 
specifically noted that the evidence of record was 
insufficient to show that a left ankle condition was incurred 
or aggravated by service.  

The veteran and his representative submitted additional 
argument and evidence to the RO; however, the argument and 
evidence pertained to a skin disorder claim.  The veteran 
perfected his appeal in October 1971.  At that time he said 
that he had statements and pictures from people he served 
with, including his commanding officer at the time of the 
injury.  He said that he was in college and that his left 
ankle condition prevented him from participating in many 
athletic activities at school.  

The RO attempted to obtained additional medical records to 
show treatment for a left ankle injury in service.  A 
response was received from the National Personnel Records 
Center (NPRC) in November 1971.  However, no pertinent 
medical records were found for the veteran.

The RO wrote to the veteran in December 1971 and requested 
that he submit the statements he referred to in his 
substantive appeal.  There is no indication of any response 
from the veteran to this request.

The RO again denied service connection for residuals of a 
left ankle fracture in March 1972.  The rating decision noted 
that attempts to obtain additional SMRs were unsuccessful.  
The rating decision also noted that the veteran was requested 
to provide the corroborating evidence he identified in his 
substantive appeal but that he had not responded to the 
request.  The veteran's case was forwarded to the Board for 
appellate review.

The Board remanded the case for additional development in 
June 1972.  The Board directed that the RO contact the 
veteran and request that he submit the additional evidence he 
had regarding his left ankle injury in service.  The veteran 
was to be asked to provide as much detail regarding the 
circumstances of the injury as possible, to include specific 
information regarding his unit at the time and the facilities 
where he was treated.  Upon receipt of the necessary 
information, the RO was to contact the service department for 
medical records relating to treatment of the left ankle 
injury.  Finally, the veteran was to be recalled for such x-
ray studies of the left ankle that might be necessary.

The veteran was provided a copy of the Board's remand in June 
1972.

The RO wrote to the veteran in July 1972 asking him to 
provide specific information regarding his injury as directed 
in the Board remand.  The veteran failed to respond to the 
letter.

The RO continued to deny entitlement to service connection 
for residuals of a left ankle fracture in November 1972.  The 
veteran was issued a supplemental statement of the case 
informing him that his case would be returned to the Board 
for a decision.

The case was returned to the Board where the claim was denied 
by way of a decision dated April 12, 1973.  The decision 
noted the absence of any evidence of treatment in the SMRs 
for a left ankle injury in service.  The decision also noted 
that the veteran had been asked to provide additional 
information and/or evidence in support of his claim but 
failed to respond to several requests.  The Board concluded 
that there was no evidence of a left ankle injury in service.

The veteran asserts that the Board committed CUE in 
determining that he did not suffer a left ankle injury in 
service because the Board failed to consider his status as a 
combat veteran.  Specifically, the veteran contends that the 
applicable statutory and regulatory provisions compel 
acceptance of his claim of a left ankle fracture in service.

The veteran has submitted a copy of the pertinent statutory 
provision in effect in 1973, 38 U.S.C. § 354 (recodified as 
38 U.S.C. § 1154).  Specifically, 38 U.S.C.. § 354(b) 
provides:

In the case of any veteran who 
engaged in combat with the enemy in 
active service with a military, 
naval, or air organization of the 
United States during a period of 
war, campaign, or expedition, the 
Administrator shall accept as 
sufficient proof of service-
connection of any disease or injury 
alleged to have been incurred in or 
aggravated by such service 
satisfactory lay or other evidence 
of service incurrence or aggravation 
of such injury or disease, if 
consistent with the circumstances, 
conditions, or hardships of such 
service, notwithstanding the fact 
that there is no official record of 
such incurrence or aggravation in 
such service, and, to that end, 
shall resolve every reasonable doubt 
in favor of the veteran.  Service-
connection of such injury or disease 
may be rebutted by clear and 
convincing evidence to the contrary.  
The reasons for granting or denying 
service-connection in each case 
shall be recorded in full.

38 U.S.C. § 354(b) (1970).  

The veteran also submitted a copy of the pertinent regulatory 
provision that relates to establishing service connection for 
claims relating to combat.  Specifically 38 C.F.R. § 3.304(d) 
(1973) provided that "[s]atisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation."  

The veteran relies on the above provisions, and a presumption 
of service connection based on combat service, to support his 
motion.  The Board notes that the use of the term "service 
connection" in this context does not mean that entitlement 
to disability compensation benefits is established if a 
combat veteran asserts that he suffered a disease or injury 
in combat.  Rather, the term means that the combat veteran's 
statement may be accepted as evidence of incurrence of a 
disease or injury in service during combat.  For a claimant 
to prevail, there must also be evidence of a current 
disability that was traceable to the in-service disease or 
injury.  38 U.S.C. § 310 (1970).

A review of the veteran's DD 214 shows clear evidence of his 
participation in combat during service.  There is no dispute 
that he was indeed a combat veteran.  The question is whether 
the alleged injury occurred during combat.  If it did not, 
the presumption is not for application.  

The veteran stated in his original claim that he suffered an 
injury to the left ankle when he jumped out of a helicopter 
that was landing on the USS Okinawa in April 1967.  He made 
no other allegations that the left ankle was injured on any 
mission or at any other time during service.  There is no 
indication anywhere in the claims folder that this was a 
combat situation at the time he said his ankle was injured.  
While the veteran's DD 214 supports the veteran's assertion 
of being a combat veteran, there is no evidence of record to 
show that the claimed injury occurred in combat so as to 
trigger the presumption contained in 38 U.S.C. § 354(b) and 
38 C.F.R. § 3.304(d).  Both the statutory and regulatory 
authority are clear that the alleged injury must have 
occurred during combat.  Service connection claims for 
injuries that occur outside of combat are subject to the same 
scrutiny and level of proof as any other claim.

The evidence of record at the time of the April 12, 1973, 
Board decision did not reflect any indication of a left ankle 
injury in service.  Despite the veteran's contentions, the 
SMRs failed to record any such treatment, to include being 
casted, and placed on crutches.  The veteran was found 
physically fit to perform flight duties in March 1968 and was 
treated for a possible inner thigh muscle pull while playing 
football in April 1969.  His June 1969 separation physical 
examination was entirely negative for any mention of a left 
ankle injury.  

It may be that the veteran suffered some sort of left ankle 
injury in service and the pertinent medical records were 
never associated with his permanent SMRs.  However, 
subsequent SMR entries failed to show any residuals of any 
left ankle injury that may have occurred, to include the June 
1969 separation physical examination.  

The September 1970 VA examination unfortunately failed to 
include an x-ray of the left ankle.  The examiner did not 
provide any basis for his diagnosis for status post fracture 
of the left ankle other than the history related by the 
veteran.  In fact, the examiner stated that the left lower 
extremity was completely normal except for a limitation of 
dorsiflexion.  

The veteran said that he had corroborating evidence of his 
injury in service.  He was specifically requested to submit 
that evidence by way of a letter from the RO in December 
1971, copy of the Board remand in June 1972, and RO letter of 
July 1972.  He failed to respond to those requests.  Thus, 
the Board was left to consider the evidence before it in 
April 1973, evidence that failed to show any injury to the 
left ankle in service.  There is nothing in the claims 
folder, as it existed in April 1973 that would compel a 
different result.  Even if it were conceded that the veteran 
injured his ankle during combat, reasonable minds could 
differ as to whether the injury resulted in a fracture 
(something about which the veteran is not competent to 
comment on), or for that matter whether there was in fact any 
chronic residual disability evident after military service.  
This is especially so given the post-service record.  
Consequently, it was a reasonable exercise of rating judgment 
when the Board concluded that the veteran did not have then-
current left ankle fracture residuals traceable to military 
service.  In other words, any error did not rise to the level 
of CUE.

For the above reasons, the Board concludes that there is no 
basis for revision or reversal of the April 12, 1973 Board 
decision on the grounds of CUE.  The motion for revision or 
reversal of that decision based on CUE is denied.

(With respect to the veteran's argument that there was CUE in 
the October 1970 RO rating decision denying service 
connection for residuals of a left ankle fracture, the Board 
notes that the October 1970 rating decision was subsumed by 
the final decision of the Board, entered on April 12, 1973, 
which affirmed the RO's denial of service connection.  See 38 
C.F.R. § 20.1104 (2002).  As a matter of law, the RO decision 
that was appealed to the Board cannot now be challenged on 
the basis of CUE.  See Manning v. Principi, 16 Vet. App. 534 
(2002)).


ORDER

The motion for revision of an April 12, 1973, Board decision 
with respect to the issue of entitlement to service 
connection for residuals of a left ankle fracture is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



